 180DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Induction Heating CorporationandLocal337,InternationalBrotherhood of Teamsters,Chauffeurs,,Warehousemen'andHelpersofAmerica,Petitioner.Case 7-RC-12902October- 29, 1975ORDER DIRECTING HEARINGBY CHAIRMAN MURPHY`AND MEMBERStFANNINGAND, JENKINSPursuant to a Stipulation for Certification -UponConsent, Election executed by the parties' andapproved by the Regional Director for Region 7 oftheNational Labor Relations Board on April 9,1975,1 an election by secret ballot was conducted inthe above-entitled proceeding onMay 22, 1975,under the direction and supervision of said RegionalDirector. Upon the conclusion of the election, a tallyof ballots was furnished the parties in accordancewith the Board's Rules and Regulations, Series 8, asamended.The tally of ballots shows that there were approxi-mately 36 eligible voters and that 29 ballots werecast, of which 13 were for the Petitioner, 16 wereagainst the Petitioner, 4 were challenged, and nonewere void. The challenged ballots are sufficient innumber to affect the results of the election.On June 2, the Petitioner filed timely objections toconduct affecting the results of the election. TheRegional Director completed an investigation of theobjections and a preliminary investigation on theeligibility of the challenged voters, and thereafter, onJuly 17, 1975, issued and served on the parties hisReport and Recommendations on Objections andChallengedBallots.In his report, the RegionalDirector recommended to the Board that Objections1,2,and 4 be overruled, that Objection 3 besustained, that the election be set aside, and that asecond electionbe directed. Thereafter, on July 30,the Employer filed timely exceptions to the RegionalDirector's report, contending that the election shouldnot be set asideand the results of the May 22 electionshould be certified.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Objection 3 reads as follows:On May 21, 1975, the employer announced araffle of a television set to show that the cost ofthe television set would be equal to one year's1All dates are 1975.2Electra-Voice, Inc.,191NLRB 425, in. 2 (1971),Tunica ManufacturingCompany, Inc,182 NLRB 729 (1970)221 NLRB No. 17'union dues. Further, the employer Jisplayed'anotice announcing the raffle on the bulletin boardof the employer.The investigation revealed that on May 20 theEmployer posted a notice announcing a raffle andadvising employees that a drawing would be held onMay 23. The notice indicated that the purpose of theraffle was to get everyone to vote, that only personswho voted were eligible to participate in the raffle,and that eligibilitywas not, conditioned uponwhether an employee voted "yes" or "no." Employ-eeswere instructed to pick up raffle tickets fromSupervisor Rama right after they voted. During theballoting,Rama stood approximately '10 to .15 feetfrom the polling area, and apparently had anunobstructed view of the polling area, except for theactual balloting site. The Regional Director foundthat voters passed Rama as they. entered and exitedfrom the polling area. Upon passing Rama aftervoting, the employees were handed a raffle ticket byhim. Rama did not speak to the voters except to say,"Here is your ticket." There is no indication thatRama recorded or maintained a list of the employeeswho had voted.The Regional Director found that, although a raffleis notper seobjectionable and the mere presence inthe polling area of an agent of one of the parties toan election is also notper seobjectionable, thecombination of these events had a tendency toinfringe upon the laboratory conditions demandedby the Board. We disagree. The conduct of a raffle inconjunction with an election in similar circumstanceshas been held not to be grounds for setting aside anelection.2Moreover, the presence of SupervisorRama near the polling area, in the circumstances ofthis case, does not warrant the setting aside of theelection.As stated earlier, the employees wereinformed a few days prior to the election that Ramawould hand out raffle tickets, so they knew thereason for his presence near the polling area, andthere is not the slightest hint of any actions by Ramathat could be considered as intimidating the voters.Indeed, it appears that his only concern was todistributeand collect raffle tickets from thoseemployees who had voted and were thus eligible toparticipate in the raffle. Since Rama was stationednear the polling area for a legitimate purpose, and hispresencewas not contrary to any agreed-uponelection procedure, we find in the circumstances ofthis case that this is an insufficient basis to set asidethe election and we shall overrule Objection 3.33In the absence of exceptions,we adoptproformatheRegionalDirector's overruling of Objections 1, 2, and 4. AMERICAN INDUCTION HEATING CORP.181Since we have overruled all the objections to theelection, there remains for consideration the resolu-tion of the four challenged ballots. We agree with theRegional Director that inasmuch as the determina-tive challenges involved herein raise material issuesof fact requiring credibility resolutions which canbest be resolved by a hearing, a hearing on thechallenges shall be directed.Accordingly, it is ordered that a hearing be heldbefore a duly designated Hearing Officer for thepurpose of receiving evidence to resolve the issuesraised with respect to the challenged ballots.IT IS ALSO ORDERED that the Hearing Officerdesignated for the purpose of conducting the hearingshall prepare and cause to be served on the parties areport containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations totheBoard as to his position of said challengedballots.Within 10 days from the date of issuance ofsuch reports, either party may file with the Board inWashington, D.C. eight copies of exceptions thereto.Immediately upon the filing of such exceptions, theparty filing the same shall serve a copy thereof on theother party, and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, the Boardwilladopt the recommendations of the HearingOfficer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 7 for the purpose of conductingsuch hearing, and that the said Regional Director be,and he hereby is, authorized to issue notice thereof.